Citation Nr: 1100626	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-38 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right shin splints.

3.  Entitlement to service connection for left shin splints.

4.  Entitlement to service connection for a right femoral condyle 
disability.

5.  Entitlement to service connection for carpal tunnel syndrome 
of the right wrist.

6.  Entitlement to service connection for Dequervain's syndrome 
of the right wrist.

7.  Entitlement to an increased initial evaluation for low back 
strain with degenerative disc disease, currently evaluated as 20 
percent disabling.

8.  Entitlement to an increased initial evaluation for 
degenerative joint disease of the left knee with left femoral 
condyle disability, currently evaluated as 20 percent disabling.

9.  Entitlement to an increased initial evaluation for 
degenerative joint disease of the right knee, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.

The claims of entitlement to service connection for Dequervain's 
syndrome and carpal tunnel syndrome of the right wrist, as well 
as the claims of entitlement to increased ratings for the 
Veteran's back, right knee, and left knee disabilities, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently has complaints of intermittent 
tinnitus, related to noise exposure in service.

2.  The Veteran does not currently have any residuals of his in 
service right and left shin splints.

3.  The evidence of record does not show that the Veteran at any 
time has had a right femoral condyle disability.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, his tinnitus is 
at least as likely as not related to service.  38 U.S.C.A. §§ 
1110, 1113, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2010).

2.  A current left or right shin splint disability was not 
incurred in or aggravated by service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

3.  A right femoral condyle disability was not incurred in or 
aggravated by service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

The Board notes that the duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2006.  This letter informed 
the Veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence the 
Veteran should provide.  The Veteran was also specifically 
informed of the law as it pertains to disability evaluations and 
effective dates by that August 2006 letter.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  No prejudice has been 
alleged in the timing of this latter notice, and none is apparent 
from the record; and the claims have been readjudicated during 
the course of this appeal. 

VA has also done everything reasonably possible to assist the 
appellant with respect to his claims for benefits on appeal, such 
as obtaining VA medical records, and providing the Veteran with a 
VA examination.  

The Veteran contends that service connection is warranted for 
tinnitus, right and left shin splints, and a right femoral 
condyle disability.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular disease 
or injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert.

Taking into account all relevant evidence, the Board finds that 
service connection is warranted for tinnitus.  Although the 
Veteran's service medical records show no complaints of, or 
treatment for tinnitus, at the Veteran's September 2006 VA 
examination, five months after his separation from service, he 
reported infrequent ringing in both ears that occurred about 
twice a week.  An examiner at that time indicated that he could 
not determine the etiology of the tinnitus, however, considering 
the Veteran's MOS required him to listen to headphones 
frequently, and considering that the evidence of record shows 
that this disability manifested less than a year subsequent to 
the Veteran's separation, the Board finds that the preponderance 
of the evidence of record indicates that service connection 
should be granted for the Veteran's tinnitus.

However, taking into account all relevant evidence, the Board 
finds that service connection is not warranted for right or left 
shin splints.  There is no evidence that the Veteran currently 
has any residuals of his service diagnosed right and left sided 
shin splints.  In this regard, the evidence does show that 
Veteran was treated in service for shin splints.  A February 1997 
bone scan showed shin splints.  However, a follow up bone scan in 
August 1997 showed no further evidence of shin splints, and it 
was felt they had healed.  Neither the Veteran's November 2005 
report of medical examination, or his January 2006 medical 
evaluation board proceedings, showed any active findings of shin 
splints.  Subsequent to service, the Veteran's September 2006 VA 
examination report also found no current evidence of shin 
splints, specifically noting that examination found no pathology 
on which to render a diagnosis.  

Incumbent on a grant of service connection is a finding that the 
Veteran has the disability for which service connection is being 
claimed.  While the Veteran clearly did have shin splints in 
service in 1997, there is no medical evidence of record showing 
that the Veteran currently has shin splints, or any disability 
secondary to his diagnosis of shin splints in service.  With no 
current finding of shin splints, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for right or left shin splints.  See Degmetich 
v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).

Again taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a right femoral 
condyle disability.  In this regard, the Board notes that there 
is no evidence of record showing that the Veteran has ever, 
during or subsequent to service, had any right femoral condyle 
disability.  The Veteran is service connected for both right and 
left knee disabilities, and the Veteran's left knee disability 
includes findings related to his left femoral condyle; however, 
there is no medical evidence of record showing a right femoral 
condyle disability, including as secondary to the Veteran's 
service connected right knee disability.  The Veteran's service 
medical records, including his January 2006 report of Medical 
Evaluation Board, note right and left knee pain, but no right 
femoral condyle disability.  During his September 2006 VA 
examination, the Veteran was found to have no pathology on which 
to render a diagnosis of any femoral condyle disability.  As 
noted, incumbent on a grant of service connection is a finding 
that the Veteran has the disability for which service connection 
is being claimed.  With no finding at any time of any right 
femoral condyle disability, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this disability.

As the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for right and left 
shin splints, and a right femoral condyle disability, the 
benefit-of-the-doubt doctrine does not apply, and these claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for right shin splints is 
denied.

Entitlement to service connection for left shin splints is 
denied.

Entitlement to service connection for a right femoral condyle 
disability is denied.


REMAND

As to the Veteran's claims of entitlement to increased 
evaluations for his service connected right knee, left knee, and 
back disabilities, the Board notes that the Veteran's 
representative, in a statement dated September 2010, indicated 
that these disabilities had increased in severity since the 
Veteran's prior examination in September 2006, over four years 
ago.  The Veteran's representative specifically pointed out that 
recent outpatient treatment records also appeared to show that 
the Veteran's pain had increased.  In light of this, the Board 
finds that these issues should be remanded in order that the 
Veteran may be provided with a VA examination that shows the 
current level of severity of these disabilities.

As to the Veteran's claims of entitlement to service connection 
for right wrist carpal tunnel and Dequervain's syndrome, the 
Board notes that a VA examiner in September 2006 indicated that 
he could find no pathology on which to diagnose the Veteran with 
any residuals of his treatment for Dequervain's syndrome in 
service, or with any right wrist carpal tunnel disability.  
However, the evidence of record clearly shows that the Veteran 
was treated for both of these disabilities in service, and 
continues to complain of right wrist pain, and in fact continues 
to wear a brace on his right wrist.  As such, and as these 
disabilities have neurological components that may not show up on 
standard examinations, the Board is of the opinion that the 
Veteran should be provided with a specialized VA examination in 
order to determine if he currently has either of these 
disabilities or the residuals thereof.

Accordingly, the case is REMANDED to the AMC for the following 
action:

1.	The Veteran should be scheduled for a VA 
examination in order to determine the 
etiology and severity of his claimed 
Dequervain's syndrome and right wrist 
carpal tunnel syndrome.  The claims folder 
and a copy of this Remand must be made 
available to the examiner for review 
before the examination.  Any testing 
deemed necessary should be performed, to 
specifically include neurological testing 
such as nerve conduction studies.  After a 
thorough examination of the Veteran and 
review of his records, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the Veteran 
currently has Dequervain's syndrome or 
right wrist carpal tunnel syndrome related 
to service.  The examiner should 
specifically comment on the Veteran's 
service medical records,  which show 
treatment for these disabilities, and the 
findings from a September 2006 VA 
examination report, in offering his 
opinion.

2.	The Veteran should also be scheduled for a 
VA examination in order to determine the 
current severity of his service connected 
back, left knee, and right knee 
disabilities.  The claims folder and a 
copy of this Remand must be made available 
to the examiner for review before the 
examination.  Any testing deemed necessary 
should be performed.  The examiner must 
specifically comment on the Veteran's 
level of functional impairment as per 
DeLuca, if any, due to his service 
connected disabilities.  The examiner 
should also comment on the examiner's 
findings from a September 2006 VA 
examination report.

3.	Thereafter, the AMC should re-adjudicate 
the Veteran's claims of entitlement to 
service connection for right wrist carpal 
tunnel syndrome and Dequervain's syndrome, 
and claims of entitlement to increased 
ratings for the Veteran's service 
connected right knee, left knee, and back 
disabilities.  If any benefits sought are 
not granted, the Veteran should be 
furnished a supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board, 
if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified by the RO; however, the Veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  
Thereafter, the case should be returned to the Board, if in 
order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


